Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/20 has been entered.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation “the additional data".  There is insufficient antecedent basis for this limitation in the claim.


 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-33 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method claimed as a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-14, 16-33 and 36-39 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.
In regard to Claim 1, the following limitations can be performed as a mental process by a human being alone in terms of a human being mentally or along with using pencil and paper could perform and/or a method of organizing human activity.
a method of [processing data from] a user to treat a host condition of a host the method comprising:
obtaining […] first…data […] and indicating…the host;
determining […] a pattern…host condition;
selecting […] a first…condition;
displaying […] guidance data…condition;
obtaining […] second data […] after…data;
evaluating […] at least…pattern;
displaying […] an output…evaluating;

displaying […] second guidance data…improved program;
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, “machine learning”, a “computing environment”, a “user interface”, a “continuous analyte monitor,” an “accelerometer”, a “GPS device,” a “cloud connected source”, “analyte sensors”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, “machine learning”, a “computing environment”, a “user interface”, a “continuous analyte monitor,” an “accelerometer”, a “GPS device,” a “cloud connected source”, “analyte sensors”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 17-18, 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20170242975 A1 by Kahlbaugh (“Kahlbaugh”).
In regard to Claims 1-3, Kahlbaugh discloses a method…comprising:
obtaining…first…data…and indicating…the host;
determining…based at least…host condition;
(see, e.g., Figure 2, selection 208 and paragraph 83 in regard to creating a model (“pattern”) from patterns detected in the user data.  See also, e.g., paragraph 114 in regard to detecting patterns (“pattern”) in the data, in order to formulate the model.)
selecting…a first…condition;
displaying…guidance data…condition;
	(see, e.g., Figure 2, selection 216 and paragraphs 85-89 in regard to employing a user interface to provide eating/medication/exercise recommendations to the user and the user then selecting one of those recommendations);
obtaining…second data…after…data;
evaluating…at least…pattern;
	(see, e.g., Figure 2, selection 218 and paragraph 90, in regard to logged data including analyte concentrations see, e.g., paragraph 50);

	(see, e.g., Figure 2, selection 222);
based on the evaluating, selecting […] an improved program to treat the host condition; and
(see, e.g., Figure 2, selections 218 and 208 in regard to updating the model based on the new data as the algorithm repeats);
displaying […] second guidance data…improved program;
	(see, e.g., Figure 2, selection 222);
In regard to Claim 2, see rejection of Claim 1.
In regard to Claim 3, see rejection of Claim 1.
In regard to Claim 6, see, e.g., paragraph 39.
In regard to Claims 7-8, see, e.g., paragraph 50 in regard to an “activity log”.
In regard to Claim 10, the limitations have been interpreted as functional limitations to the extent that the activity data must be indicative of sleeping, etc, and an activity monitor as taught by the cited prior art would perform this function to the extent that the human subject must have one of these levels of activity.
In regard to Claim 11, see, e.g., paragraph 80.
In regard to Claim 12, see, e.g., paragraph 104 and 167.
In regard to Claim 13, see, e.g., paragraph 92 in regard to showing the model output.
In regard to Claims 17-18, see, e.g., paragraphs 50-51.
In regard to Claims 28-29, see rejection of Claim 1
In regard to Claim 30, see rejection of Claim 1 in regard to the reports and summaries are indicative of the model output which is driven by the determined pattern.
In regard to Claim 31, see, e.g., paragraph 34 in regard to diabetes being marked by a pattern of low blood sugar.
In regard to Claim 32, see rejection of Claim 1 in regard the initial model build (‘baseline”) and then successive model builds with additional data that is logged (“consistent variation”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Official Notice.
In regard to Claims 4-5, while Kahlbaugh teaches providing dietary/exercise/medication recommendations to the user it may not explicitly teach providing information in addition to those recommendations, however,
the Examiner takes OFFICIAL NOTICE that providing additional information as to how to implement dietary/exercise/medication choices was old and well-known at the time of Applicant’s invention.  Such functionality allows for it being more likely that the user will change his/her behavior.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to increase the likelihood of success.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of PGPUB US 20150125832 A1 by Tran (“Tran”).
In regard to Claim 9, while Kahlbaugh teaches a measuring/monitoring device that is worn to sample analyst levels (see, e.g., Figure 1, selection 104), as well as logging activity levels, it may not specifically teach logging activity levels from a sensor, however, in an analogous reference Tran teaches that feature (see, e.g., paragraphs 381 and 399).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Tran to the method otherwise taught by Kahlbaugh, in order to make activity logging simpler for the user.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of PGPUB US 20030208113 A1 by Mault et al (“Mault”).
In regard to Claims 14-15, Mault teaches the claimed analyte sensors and employing the data received from them as part of modeling a patients metabolic performance relative to blood glucose (see, e.g., paragraph 201).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Mault to the method otherwise taught by Kahlbaugh, in order to improve model functioning.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Mault, in view of Official Notice.
In regard to Claim 16, while Mault teaches the claimed analyte sensors it may not teach the claimed calibration, however,
the Examiner takes OFFICIAL NOTICE that such sensor calibration was old and well-known at the time of Applicant’s invention.  Such functionality improves data gathering.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to improve the quality of the data gathered.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of PGPUB US 20150081210 A1 by Yeh, et al (“Yeh”).
In regard to Claims 19-21, while Kahlbaugh teaches making diet/exercise/medication recommendations and then employing the user’s selection of one of those recommendations to further evaluate the user’s predicted glucose levels it may not teach a selection of a difficulty level associated with one of those recommendations, however, in an analogous reference Yeh teaches such functionality (see, e.g., paragraph 67).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Yeh to the method otherwise taught by Kahlbaugh, in order to allow the user some control over his/her treatment regimen.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh.
In regard to Claims 22-24, Kahlbaugh teaches generating reports and summaries that include glucose levels/trends over time, as well as inputting goals (see paragraph 81),such a graph itself is capable of being indicative of whether a goal is being met, e.g., to the extent that it may show a declining or increasing trend.  The claimed functionality in regard to displaying a certain color or avatar if a goal is being met is non-functional printed matter as such visual displays have no functional relationship to the, e.g., computer display on which they are shown and, instead, are only of significance in the mind of the human viewer.  See MPEP 2111.05.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Official Notice.
In regard to Claims 25-26, while Kahlbuagh teaches displaying reports and summaries that include glucose values over time it may not teach also displaying desired glucose values, however,
the Examiner takes OFFICIAL NOTICE that such ideal values as part of such a report was old and well-known at the time of Applicant’s invention.  Such functionality improves the ability to observe success or failure.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to improve the ability to observe whether the user is succeeding or failing at managing his/her diabetes.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Official Notice, further in view of Yeh.
In regard to Claim 27, see rejection of Claims 19-21 made supra.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Mault.
In regard to Claim 33, while Kahlbuagh teaches employing, e.g., a software application with a user interface to allow the user to log food and activity data it may not specifically teach that such an application employs questions to the user, however, in an analogous reference Mault teaches this feature (see, e.g., paragraph 169);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Mault to the method otherwise taught by Kahlbaugh, in order to obtain better information from the user.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kahlbaugh, in view of Mault
In regard to Claim 36, while Kahlbuagh teaches generating reports and summaries it may not teach transmitting them to remote entities via the internet, however, in an analogous reference, Mault teaches this feature (see, e.g., paragraph 201).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Yeh to the method otherwise taught by Kahlbaugh, in order to provide medical providers easy access to the reports and summaries.

Response to Arguments
	Applicant’s arguments made on pages 9-10 of its Remarks are addressed by the updated statement of rejection made under 35 USC 101 identifying Applicant’s claimed subject matter as a “method”.
	Applicant further argues in this regard on page 12 of its Remarks:

    PNG
    media_image1.png
    305
    692
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive because the Final outlines in detail on pages 3-4 exactly what limitations are alleged of being capable of being performed by a human being mentally.  Furthermore, Applicant’s argument is also not persuasive because the rejection does not allege that a human being can mentally “display” information via a “user interface”.  Said “user interface” was, instead, identified in the Final on page 5 as being an element claimed in addition to the abstract idea.  Applicant’s further arguments on page 12 of its Remarks in this regard are likewise erroneous.



    PNG
    media_image2.png
    241
    697
    media_image2.png
    Greyscale
Applicant’s argument is not persuasive.  The example that Applicant cites from the 2019 Revised PEG in terms of “a particular treatment or prophylaxis” is referenced in the 2019 Revised PEG to the CAFC’s decision in Vanda.  In Vanda, the CAFC held that claims directed to, “a specific method of treatment for specific patients using a specific
compound at specific doses to achieve a specific outcome”, slip. op., at page 32.  Applicant’s claimed subject matter is not analogous to that of Vanda, however, because Applicant does not claim anything like a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.



    PNG
    media_image3.png
    60
    687
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    115
    662
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive because the sensors are merely claimed for data-gathering, an insignificant extra-solution activity.  See, e.g., 2019 Revised PEG at footnote 31.



    PNG
    media_image5.png
    269
    669
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive.  The claimed “analyte sensor” was not identified as being part of the abstract idea but, instead, as one of the elements claimed in addition to the abstract idea.  Furthermore, the rejection references Applicant’s own specification as being evidence that such a sensor was generic, well-known, and conventional, considering the limited amount of disclosure in Applicant’s specification in terms of how to make and/or use the sensor. Furthermore, Applicant’s specification describes such a sensor in its “Background” section as being generic, well-known, and conventional.



    PNG
    media_image6.png
    217
    673
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because Kahlbaugh at paragraph 90 discloses evaluating to what extent the later gathered data (“second analyte concentration data”) is consistent with the model (“the pattern”) based on the eating/medication/exercise recommendations (“first program”) that was selected when deciding whether to update the model.
	



    PNG
    media_image7.png
    253
    687
    media_image7.png
    Greyscale

In regard to Claims 4, 5, 16, and 25-27, Applicant failed to timely traverse the taking of official notice and those claims are, thereby, admitted prior art.  See MPEP 2144.03(C).  In regard to Claim 33, it is now rejected over prior art.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715